   Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JAMES HORDE,                                        )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 PARSLEY ENERGY, INC., BRYAN                         )
 SHEFFIELD, MATT GALLAGHER, A.R.                     )
 ALAMEDDINE, RONALD BROKMEYER,                       )
 WILLIAM L. BROWNING, HEMANG                         )
 DESAI, KAREN HUGHES, JAMES J.                       )
 KLECKNER, DAVID SMITH, S. WIL                       )
 VANLOH, JR., JERRY WINDLINGER,                      )
 PIONEER NATURAL RESOURCES                           )
 COMPANY, PEARL MERGER SUB INC.,                     )
 PEARL SECOND MERGER SUB LLC,                        )
 PEARL OPCO MERGER SUB LLC, and                      )
 PARSLEY ENERGY LLC,                                 )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On October 20, 2020, Parsley Energy, Inc.’s (“Parsley” or the “Company”) Board

of Directors (the “Board” or “Individual Defendants”) caused Parsley to enter into an agreement

and plan of merger (the “Merger Agreement”) with Pioneer Natural Resources Company

(“Parent”), Pearl First Merger Sub Inc. (“Merger Sub Inc.”), Pearl Second Merger Sub LLC

(“Merger Sub LLC”), Pearl Opco Merger Sub LLC (“Opco Merger Sub LLC,” and together with

Parent, Merger Sub Inc., and Merger Sub LLC, “Pioneer”), and Parsley Energy, LLC (“Opco
   Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 2 of 11 PageID #: 2




LLC”).

         2.    Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

Inc. will merge with and into Parsley, with Parsley surviving as a wholly-owned subsidiary of

Parent; (ii) Merger Sub LLC will merge with and into Opco LLC, with Opco LLC surviving as a

wholly-owned subsidiary of Parent; (iii) each share of Class A common stock of Parsley will be

converted into 0.1252 shares of Parent common stock; and (iv) each unit of Opco LLC will be

converted into 0.1252 shares of Parent common stock (the “Proposed Transaction”).

         3.    On November 23, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

         4.    The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

         5.    This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

         6.    This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.




                                                  2
  Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 3 of 11 PageID #: 3




       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Parsley common stock.

       9.      Defendant Parsley is a Delaware corporation and maintains its principal executive

offices at 303 Colorado Street, Austin, Texas 78701. Parsley’s common stock is traded on the

New York Stock Exchange under the ticker symbol “PE.”

       10.     Defendant Bryan Sheffield is Founder and Chairman of the Board of the Company.

       11.     Defendant Matt Gallagher is President, Chief Executive Officer, and a director of

the Company.

       12.     Defendant A.R. Alameddine is a director of the Company.

       13.     Defendant Ronald Brokmeyer is a director of the Company.

       14.     Defendant William L. Browning is a director of the Company.

       15.     Defendant Hemang Desai is a director of the Company.

       16.     Defendant Karen Hughes is a director of the Company.

       17.     Defendant James J. Kleckner is a director of the Company.

       18.     Defendant David Smith is a director of the Company.

       19.     Defendant S. Wil VanLoh, Jr. is a director of the Company.

       20.     Defendant Jerry Windlinger is a director of the Company.

       21.     The defendants identified in paragraphs 10 through 20 are collectively referred to

herein as the “Individual Defendants.”

       22.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.




                                                3
  Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 4 of 11 PageID #: 4




       23.    Defendant Merger Sub Inc. is a Delaware corporation, a wholly-owned subsidiary

of Parent, and a party to the Merger Agreement.

       24.    Defendant Merger Sub LLC is a Delaware limited liability company, a wholly-

owned subsidiary of Parent, and a party to the Merger Agreement.

       25.    Defendant Opco Merger Sub LLC is a Delaware limited liability company, a

wholly-owned subsidiary of Parent, and a party to the Merger Agreement.

       26.    Defendant Opco LLC is a Delaware limited liability company and party to the

Merger Agreement.

                             SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       27.    Parsley is an independent oil and natural gas company focused on the acquisition,

development, exploration, and production of unconventional oil and natural gas properties in the

Permian Basin.

       28.    The Company’s properties are located in two sub areas of the Permian Basin, the

Midland and Delaware Basins, where, given the associated returns, the Company focuses

predominantly on horizontal development drilling.

       29.    On October 20, 2020, Parsley’s Board caused the Company to enter into the Merger

Agreement with Pioneer and Opco LLC.

       30.    Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

Inc. will merge with and into Parsley, with Parsley surviving as a wholly-owned subsidiary of

Parent; (ii) Merger Sub LLC will merge with and into Opco LLC, with Opco LLC surviving as a

wholly-owned subsidiary of Parent; (iii) each share of Class A common stock of Parsley will be

converted into 0.1252 shares of Parent common stock; and (iv) each unit of Opco LLC will be




                                                  4
  Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 5 of 11 PageID #: 5




converted into 0.1252 shares of Parent common stock.

       31.    According to the press release announcing the Proposed Transaction:

       Pioneer Natural Resources Company (NYSE:PXD) (“Pioneer” or “the Company”)
       and Parsley Energy, Inc. (NYSE:PE) (“Parsley”) today announced that they have
       entered into a definitive agreement under which Pioneer will acquire all of the
       outstanding shares of Parsley in an all-stock transaction valued at approximately
       $4.5 billion as of October 19, 2020. Under the terms of the agreement, Parsley
       shareholders will receive a fixed exchange ratio of 0.1252 shares of Pioneer
       common stock for each share of Parsley common stock owned. The total value for
       the transaction, inclusive of Parsley debt assumed by Pioneer, is approximately $7.6
       billion. . . .

       Transaction Details

       This all-stock transaction constitutes a 7.9% premium to Parsley shareholders
       based on unaffected closing share prices as of October 19, 2020. Pioneer will issue
       approximately 52 million shares of common stock in the transaction. After closing,
       existing Pioneer shareholders will own approximately 76% of the combined
       company and existing Parsley shareholders will own approximately 24% of the
       combined company.

       The transaction has been unanimously approved by the Boards of Directors of both
       Pioneer and Parsley and is expected to close in the first quarter of 2021, subject to
       customary closing conditions, regulatory approvals and shareholder approvals.
       Parsley’s largest investor, Quantum Energy Partners, which owns approximately
       17% of Parsley’s outstanding shares, has executed a Voting and Support Agreement
       in connection with the transaction.

       Upon closing of the transaction, Pioneer’s Board of Directors will be expanded to
       thirteen to include Matt Gallagher, Parsley’s President and CEO, and A.R.
       Alameddine, Parsley’s lead director. Pioneer’s executive management team will
       lead the combined company with the headquarters remaining in Dallas, Texas.

       Advisors

       In connection with this transaction, Pioneer has retained Goldman Sachs & Co.
       LLC and Morgan Stanley & Co. LLC as financial advisors and Gibson, Dunn &
       Crutcher LLP as a legal advisor. Parsley has retained Credit Suisse Securities
       (USA) LLC and Wells Fargo Securities, LLC as financial advisors and Vinson &
       Elkins LLP as a legal advisor.




                                                5
   Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 6 of 11 PageID #: 6




The Registration Statement Omits Material Information, Rendering It False and Misleading

       32.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       33.     As set forth below, the Registration Statement omits material information.

       34.     First, the Registration Statement omits material information regarding the

Company’s and Pioneer’s financial projections.

       35.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose, for each set of projection: (i) all line items used to calculate EBITDAX, EBITDA,

discretionary cash flow, levered free cash flow, and unlevered free cash flow; and (ii) a

reconciliation of all non-GAAP to GAAP metrics.

       36.     With respect to Pioneer’s financial projections, the Registration Statement fails to

disclose, for each set of projections: (i) all line items used to calculate EBITDAX, EBITDA,

discretionary cash flow, and unlevered free cash flow; and (ii) a reconciliation of all non-GAAP

to GAAP metrics.

       37.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       38.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors, Credit Suisse Securities (USA) LLC

(“Credit Suisse”) and Wells Fargo Securities, LLC (“Wells Fargo”).

       39.     With respect to Credit Suisse’s Discounted Cash Flow Analysis—Corporate for

Parsley and Pioneer, the Registration Statement fails to disclose: (i) the individual inputs and




                                                 6
   Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 7 of 11 PageID #: 7




assumptions underlying the discount rates ranging from 9.5% to 11.5% for Parsley and 9.0% to

11.0% for Pioneer; and (ii) Credit Suisse’s basis for selecting terminal multiples of 4.75x-5.75x

for Parsley and 5.5x-6.5x for Pioneer.

       40.     With respect to Credit Suisse’s Discounted Cash Flow Analysis—Net Asset Value

for Parsley and Pioneer, the Registration Statement fails to disclose: (i) the individual inputs and

assumptions underlying the discount rates ranging from 9.5% to 11.5% for Parsley and 9.0% to

11.0% for Pioneer; and (ii) Credit Suisse’s basis for selecting terminal multiples of 4.75x-5.75x

for Parsley and 5.5x-6.5x for Pioneer.

       41.     With respect to Wells Fargo’s Discounted Cash Flow Analysis for Parsley and

Pioneer, the Registration Statement fails to disclose: (i) the individual inputs and assumptions

underlying the discount rates ranging from 7.5% to 9.25% for Parsley and 7.25% to 8.75% for

Pioneer; and (ii) Wells Fargo’s basis for selecting terminal EBITDAX multiples of 4.75x-5.75x

for Parsley and 5.50x-6.50x for Pioneer.

       42.     With respect to Wells Fargo’s Selected Public Companies Analysis, the

Registration Statement fails to disclose the individual multiples and metrics for the companies

observed in the analysis.

       43.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       44.     Third, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained “don’t ask, don’t waive” provisions.

       45.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were




                                                 7
   Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 8 of 11 PageID #: 8




permitted to do so, when in fact they are or were contractually prohibited from doing so.

       46.     Fourth, the Registration Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       47.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       48.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Parsley

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Parsley is liable as

the issuer of these statements.

       52.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants



                                                  8
   Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 9 of 11 PageID #: 9




were aware of this information and their duty to disclose this information in the Registration

Statement.

       53.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       54.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       55.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       56.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       57.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Pioneer

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     The Individual Defendants and Pioneer acted as controlling persons of Parsley

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Parsley and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,



                                                  9
 Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 10 of 11 PageID #: 10




directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants and Pioneer was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       62.     Pioneer also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       63.     By virtue of the foregoing, the Individual Defendants and Pioneer violated Section

20(a) of the 1934 Act.

       64.     As set forth above, the Individual Defendants and Pioneer had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.




                                                  10
 Case 1:20-cv-01642-LPS Document 1 Filed 12/02/20 Page 11 of 11 PageID #: 11




                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: December 2, 2020                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 210
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 295-5310
                                                    Facsimile: (302) 654-7530
                                                    Email: sdr@rl-legal.com
                                                    Email: bdl@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Attorneys for Plaintiff



                                                   11
